I concur in affirmance because the granting or withholding of a temporary injunction pendente lite is a matter within the sound discretion of the Chancellor whose order continuing the injunction to preserve a status quo will not be reversed except on showing of abuse of discretion which does not appear in this case. Willis v. Hathaway, 95 Fla. 608, 117 So.2d 89. Final relief against a defective tax certificate, however, ordinarily cannot be granted until complainant does equity by paying or refunding the taxes on the property involved, if he owes any, but this does not ordinarily preclude temporary relief pending an adjudication of what the tax payer owes to redeem.